Citation Nr: 0031649	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In June 1999, the veteran submitted an application for 
financial assistance in the purchase of an automobile or 
other conveyance and eligibility for adaptive equipment for 
an automobile.  Such claim is, therefore, referred to the RO 
for appropriate action.

REMAND

The veteran has requested a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or a special home adaptation grant.  Service connection is in 
effect for total knee replacement, postoperative status, left 
knee, rated 60 percent disabling; and for degenerative 
osteoarthritis, right knee, rated 30 percent disabling; the 
veteran is also in receipt of a total rating based upon 
unemployability since November 1997.  Nonservice connected 
disabilities include hypertension, cor pulmonale, peripheral 
vascular disease and obesity. 

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to: (1) 
the loss or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 1991); 38 C.F.R. § 3.809 (2000).

A special home adaptation grant is available to a veteran if 
he is entitled to compensation for permanent and total 
disability which (1) is due to blindness in both eyes with 
5/200 or less visual acuity or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809(a).

The Board notes that "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

The evidence of record reflects that, as early as 1990, the 
veteran used a walker to assist with his mobility.  By 1992, 
he was apparently regularly using a wheelchair.  According to 
an October 1996 VA orthopedic examination report, the veteran 
was unable to ambulate at all.  A treatment note prepared in 
conjunction with the veteran's confinement in a VA facility 
for an apparently several-month duration in 1997 reflects 
that he was not [mobile] without his wheelchair.  In 
conjunction with his period of hospitalization at a VA 
facility in October-November 1997, the related treatment 
report reflects that the veteran then weighed 356 pounds; the 
diagnoses included morbid obesity.  In conjunction with his 
period of hospitalization at a VA facility in January-March 
1998, the related treatment report reflects that, at the time 
of his admission, the veteran (who then weighed 303 pounds) 
was using an electric scooter for mobility; the 
hospitalization diagnoses included cor pulmonale.  Most 
recently, a January 1999 statement was submitted by N. M. K., 
M.D., wherein the physician asserts, pertinently, that the 
veteran "has two severe knee problems[,] one for which he has 
already had knee replacement and the other which needs to 
have knee replacement, plus also his medical problems of 
peripheral vascular disease, cor pulmonale and his obesity 
problem..."  Dr. K. opined that the veteran was 
"certainly...totally disabled...."

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
referred to as the "Act").  The Act substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The RO received the 
veteran's claim for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant in July 1998.  He was last 
examined by VA in October 1996 and, more importantly, was not 
afforded a VA examination in conjunction with his current 
claim.  The Board believes that, in the interest of due 
process and fairness, the veteran should be afforded a VA 
examination prior to appellate consideration of his claim for 
a certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant. 

Because of the change in the law brought about by the Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The veteran should be given an 
opportunity to supplement the record 
on appeal.  The Board is particularly 
interested in any records of treatment 
for his service-connected left knee 
and right knee disabilities in recent 
years.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
since January 1999.  After securing 
the necessary release, the RO should 
attempt to obtain these records and 
associate them with the claims file.

2. Upon completion of the foregoing, the 
RO should schedule the veteran for 
comprehensive VA examination(s) to 
determine the current nature and 
severity of his service-connected 
disabilities.  All indicated tests, 
special studies, and X- rays should be 
conducted as indicated.  All objective 
findings should be noted in detail, to 
include complete range of motion 
measurements.  The examiner(s) is 
(are) requested to attempt to quantify 
the degree of functional impairment 
caused by the veteran's lower 
extremities, to include a description 
of the remaining level of function of 
the veteran's feet with regard to 
balance and propulsion.  In addition, 
the physician(s) should evaluate 
whether the veteran has ankylosis of 
the knee or any other joint, 
shortening of the lower extremity, 
paralysis of the nerve and consequent 
footdrop, and/or organic changes.  The 
examiner(s) should also provide an 
opinion as to whether the veteran's 
service-connected disabilities 
preclude locomotion without the aid of 
such devices as braces, crutches, a 
cane, or a wheelchair, an opinion 
should be rendered as to the degree of 
impairment that is related to the 
veteran's nonservice-connected cor 
pulmonale, hypertension, peripheral 
vascular disease and obesity 
disorders.  The remaining function of 
the lower extremities should be 
described in detail, to include 
whether the veteran can balance or use 
the extremities for ambulation.  A 
complete rationale for all opinions 
expressed should be provided.  The 
claims folder and a separate copy of 
this remand should be made available 
to and reviewed by the examiner(s) 
prior to the examination(s).

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC). 

4. The RO should, thereafter, re-
adjudicate the issue of entitlement to 
a certificate of eligibility for 
assistance in acquiring a special home 
adaptation grant or assistance in 
acquiring specially adapted housing.  
If any benefit sought is not granted, 
the veteran and his representative 
should be provided with a SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the May 1999 statement of the case.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D.J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 8 -


